      Case 4:18-cv-03992 Document 1 Filed in TXSD on 10/23/18 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 BARRY KRESS,                                  §
                                               §
        Plaintiff,                             §
                                               §
 v.                                            §          Case No. ________________
                                               §          JURY TRIAL DEMANDED
 OPMNY, LLC d/b/a Merchant First and           §
 DOUG E. MERRYMAN                              §
                                               §
        Defendants.                            §


                                        COMPLAINT


       Plaintiff Barry Kress, by and through his attorneys, files this Complaint against OPMNY,

LLC d/b/a Merchant First (“OPMNY”) and Doug E. Merryman and alleges as follows:

                                           PARTIES

       1.      Plaintiff Barry Kress is an individual who resides at 8550 Castleton Way, Tyler,

Texas 75703.

       2.      OPMNY is a limited liability company, duly organized and existing under the laws

of the State of Nevada, and is doing business in Alameda County, California. OPMNY is owned

by Doug E. Merryman (51%) and Brent Gephart (49%). Mr. Merryman resides in California. Mr.

Gephart resides in Georgia. OPMNY may be served with process by delivering a summons and a

true and correct copy of this Complaint to its registered agent for service of process, Corporate

Service Center, Inc., 5605 Riggins Ct., Reno, Nevada 89502.

       3.      Doug E. Merryman is an individual who resides at 3746 Eastwood Way,

Pleasanton, California 94588. Mr. Merryman may be served with process by delivering a




COMPLAINT                                                                               PAGE- 1
      Case 4:18-cv-03992 Document 1 Filed in TXSD on 10/23/18 Page 2 of 8



summons and a true and correct copy of this Complaint to 3746 Eastwood Way, Pleasanton,

California 94588 or wherever he may be found.

                                JURISDICTION AND VENUE

       4.      This Court has personal jurisdiction over Mr. Merryman and OPMNY because they

have purposefully availed themselves of the laws of the State of Texas. OPMNY sought out a

Texas resident – Mr. Kress – in order to offer him employment with OPMNY. OPMNY reached

out to Texas to negotiate the terms of Mr. Kress’s employment contract. That contract was

executed by Mr. Kress in Texas, and Mr. Kress performed the great majority of his work under the

employment contract in Texas. The employment contract also called for payments to be made to

Mr. Kress, while he was in Texas. Mr. Merryman negotiated the employment contract with Mr.

Kress while Mr. Kress was in Texas. Mr. Merryman committed a tort in Texas in the course of

his negotiations with Mr. Kress when he knowingly made false, material representations regarding

Mr. Kress’s compensation. Mr. Merryman represented that Mr. Kress would benefit from certain

revenue commitments (as set forth in greater detail below) that Mr. Merryman never intended to

fulfill at the time of negotiation. Additionally, Mr. Merryman induced Plaintiff to enter into the

employment agreement with the assurance that profit sharing or equity would follow after Plaintiff

accepted employment.

       5.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(1)

because Plaintiff and Defendants are citizens of different states and the amount in controversy

exceeds $75,000, excluding interest and costs.

       6.      Venue is proper in this District under 28 U.S.C. § 1391(a)(2) because a substantial

part of the events or omissions giving rise to Plaintiff’s claims occurred in this District. At the




COMPLAINT                                                                                 PAGE- 2
      Case 4:18-cv-03992 Document 1 Filed in TXSD on 10/23/18 Page 3 of 8



time that the subject employment agreement was negotiated and executed, Plaintiff resided at 3511

Fox Arbor Lane, Katy, Texas 77494.

                                 FACTUAL BACKGROUND

       7.     OPMNY provides marketing, underwriting and settlement services to businesses

and provides a payment gateway through which merchants can process and monitor their

transactions, including credit card, gift card and ACH payments. In January 2016, OPMNY,

through Mr. Merryman, reached out to Plaintiff to entice him to take employment with OPMNY.

At the time, Plaintiff was employed by World Fuel Services, Inc. – a Fortune 500 company. Mr.

Merryman negotiated an employment contract with Plaintiff on behalf of OPMNY. During the

course of those negotiations, Mr. Merryman represented that Plaintiff, in addition to his salary,

would be entitled to certain amounts for revenue commitments as compensation. Additionally,

Plaintiff was promised profit sharing or equity in OPMNY. Mr. Merryman made these material

representations, knowing they were false at the time, to induce Plaintiff to leave his existing

employment in favor of OPMNY. Had Mr. Merryman not made these false commitments, Plaintiff

would not have entered into an employment agreement with OPMNY.           On January 25, 2016,

Plaintiff executed an employment contract with OPMNY while he resided in Katy, Texas. A true

and correct copy of the Employment Agreement is attached hereto as Exhibit A.

       8.     Under the Employment Agreement, Plaintiff was hired to be the Chief Technology

Officer of OPMNY for a salary of $360,000.00 per year. Plaintiff was to report directly to

OPMNY’s co-founders Mr. Merryman and Brent Gephart. Plaintiff’s start date at OPMNY was

to be February 5, 2016. The Employment Contract was contingent on compensation with respect

to the following revenue commitments which belonged to Plaintiff:




COMPLAINT                                                                               PAGE- 3
       Case 4:18-cv-03992 Document 1 Filed in TXSD on 10/23/18 Page 4 of 8



                a.       HTA1 – 1/2 of revenue net of costs

                b.       HG2 monthly billing - $6,000.00 on the hosting revenue

                c.       Bank Adaptor3 – after all other reseller and costs have been paid – 1/2 split
                         on ACH accounts going through

                d.       Cloud Terminals to Pace4 - $2.00/month on all active terminals

                e.       Capital Bank5 - $0.10 per transaction on Nick’s transactions

                f.       Gift Card platform revenue – 1/2 of the revenue net of costs

See Exhibit A, Employment Agreement.

        9.      On February 5, 2016, Plaintiff began his employment with OPMNY and performed

his duties and obligations as Chief Technology Officer while still a resident of Katy, Texas.

Plaintiff relocated to Tyler, Texas in June 2017 and continued to perform his duties as Chief

Technology Officer of OPMNY. Plaintiff was not compensated for the revenue commitments as

set forth in the Employment Agreement, nor was profit sharing or equity made available to

Plaintiff. Plaintiff made demands for the amounts due under the Employment Agreement in March

2016 and then again in July 2018. OPMNY and Mr. Merryman refused to honor the terms of the

Employment Agreement and paid nothing to Plaintiff beyond his yearly salary. Based on

OPMNY’s failure to compensate Plaintiff as set forth in the Employment Agreement and as

represented by Mr. Merryman, Plaintiff resigned as Chief Technology Officer of OPMNY on

October 22, 2018.




1
  HTA stands for Highway Toll Administration (rental car toll transactions), which has generated in excess of
approximately $1 million in revenue during Plaintiff’s employment with OPMNY.
2
  HG stands for Hello Goodbye (travel reservations entity).
3
  Bank Adaptor is the ACH transaction gateway for OPMNY.
4
  Pace is a reseller that uses OPMNY.
5
  Capital Bank is a bank in the Republic of Georgia.

COMPLAINT                                                                                          PAGE- 4
      Case 4:18-cv-03992 Document 1 Filed in TXSD on 10/23/18 Page 5 of 8



       10.     All conditions precedent to maintaining the causes of action below have been

performed or have otherwise occurred.

                                       CAUSES OF ACTION

                              Breach of Contract Against OPMNY

       11.     Plaintiff refers to and incorporates by reference the allegations of paragraphs 1 –

10 as though set forth fully herein.

       12.     The Employment Agreement is a valid and binding contract.

       13.     Plaintiff performed all of his obligations under the Employment Agreement.

       14.     By failing to compensate Plaintiff pursuant to the terms of the Employment

Agreement, OPMNY breached the parties’ contract.

       15.     OPMNY’s breach of the Employment Agreement caused injury to Plaintiff.

                  Fraudulent Inducement Against OPMNY and Merryman

       16.     Plaintiff refers to and incorporates by reference the allegations of paragraphs 1 –

15 as though set forth fully herein.

       17.     Defendants made material representations to Plaintiff regarding compensation and

profit sharing or equity to induce him to leave his employment with World Fuel Services, Inc. and

to join OPMNY. The representations were false and Defendants knew the representations were

false at the time they made them. Plaintiff relied upon Defendants’ material, false representations

and left World Fuel Services, Inc. and joined OPMNY. Defendants’ material, false representations

caused Plaintiff injury.

                               Quantum Meruit Against OPMNY

       18.     Plaintiff refers to and incorporates by reference the allegations of paragraphs 1 –

17 as though set forth fully herein.



COMPLAINT                                                                                 PAGE- 5
      Case 4:18-cv-03992 Document 1 Filed in TXSD on 10/23/18 Page 6 of 8



       19.     Plaintiff provided valuable services and materials to and for OPMNY.

       20.     OPMNY accepted the services and materials from Plaintiff and had reasonable

notice that Plaintiff expected compensation for the service and materials.

       21.     OPMNY failed to provide the expected compensation.

                          Money Had and Received Against OPMNY

       22.     Plaintiff refers to and incorporates by reference the allegations of paragraphs 1 –

21 as though set forth fully herein.

       23.     OPMNY holds money that in equity and good conscience belongs to Plaintiff

                                          Attorneys’ Fees

       24.     Plaintiff refers to and incorporates by reference the allegations of paragraphs 1 –

23 as though set forth fully herein.

       25.     Plaintiff has been required to engage the services of the undersigned attorneys to

represent him in this case. Accordingly, this suit is maintained against Defendants for reasonable

attorneys’ fees for the services expended and to be expended in the presentation of Plaintiff’s

claims through the trial court and at all levels in the appellate process pursuant to Chapter 38 of

the Texas Civil Practices and Remedies Code. All conditions precedent necessary for the recovery

of attorneys’ fees by Plaintiff have been fulfilled.

                                         Punitive Damages

       26.     Plaintiff refers to and incorporates by reference the allegations of paragraphs 1 –

24 as though set forth fully herein.

       27.     Upon information and belief, the actions of Defendants were undertaken willfully

and maliciously. Upon information and belief, Defendants intentionally committed wrongful acts




COMPLAINT                                                                                 PAGE- 6
          Case 4:18-cv-03992 Document 1 Filed in TXSD on 10/23/18 Page 7 of 8



of fraud and their actions were motivated by malice. Accordingly, Plaintiff is entitled to recover

punitive damages.

                                            JURY DEMAND

          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby demands

a trial by jury of all issues so triable.

                                        PRAYER FOR RELIEF

          WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests the following

relief:

          a) Actual damages in an amount exceeding the minimum jurisdictional limits of this
             Court;

          b) Punitive damages;

          c) Reasonable and necessary attorneys’ fees (including fees in responding to an
             unsuccessful appeal by Defendants) pursuant to Chapter 38 of the Texas Civil Practices
             and Remedies Code;

          d) Pre-judgment interest at the highest legal rate;

          e) Post-judgment interest at the highest legal rate;

          f) Taxable court costs; and

          g) Such other and further relief, general or specific, at law or in equity, to which the Court
             finds Plaintiff justly entitled.




COMPLAINT                                                                                      PAGE- 7
    Case 4:18-cv-03992 Document 1 Filed in TXSD on 10/23/18 Page 8 of 8



Dated: October 23, 2018


                                    Respectfully submitted,


                                    /s/ Todd C. Donohue
                                    Todd C. Donohue (Attorney-In-Charge)
                                    State Bar No. 24026808
                                    Southern District of Texas Bar No. 1097836
                                    THE WOLF LAW FIRM, P.C.
                                    1360 N. White Chapel Blvd.
                                    Southlake, TX 76092
                                    817-552-9653
                                    817-552-0300 Facsimile
                                    tdonohue@wolflawpc.com
                                    ATTORNEY FOR PLAINTIFF
                                    BARRY KRESS




COMPLAINT                                                                  PAGE- 8
